            Case 7:19-cr-00586-VB Document 38 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :
                                                              :
v.                                                            :
                                                                  ORDER
                                                              :
ROCCO ROMEO,                                                  :
                                                                  19 CR 586 (VB)
                           Defendant.                         :
                                                              :
                                                              :
--------------------------------------------------------------x

        A status conference in this matter is scheduled for June 1, 2020, at 3:45 p.m. Because of

the current public health emergency, the Court will conduct the conference by telephone

conference call, provided that defendant waives his right to be physically present and consents to

appear by telephone after consultation with counsel.

        Accordingly, it is hereby ORDERED:

        1. By May 18, 2020, defense counsel shall advise the Court in writing as to whether

defendant waives his right to be physically present and consents to appear by telephone.

        2. At the time of the scheduled hearing, counsel and defendant shall attend by calling the

following number and entering the access code when requested:

        Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
        Access Code:               1703567

Dated: May 11, 2020
       White Plains, NY                              SO ORDERED:




                                                     ___________________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
